        Case 1:14-cv-00042-WLS Document 279 Filed 01/30/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  ALBANY DIVISION

MATHIS KEARSE WRIGHT, JR.,                )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )              CASE NO.: 1:14-cv-42 (WLS)
                                          )
SUMTER COUNTY BOARD OF                    )
ELECTIONS AND REGISTRATION,               )
                                          )
      Defendant.                          )
__________________________________________)

                                    NOTICE OF APPEAL

       Notice is given that the Sumter County Board of Elections and Registration, Defendant in

the above-named case, hereby appeals to the United States Court of Appeals for the Eleventh

Circuit from the Court’s judgment of dismissal, see ECF No. 278, and all orders merged with

that judgment, including without limitation the Court’s order regarding liability, see ECF No.

198, and the order requiring the County to implement a new redistricting plan, see ECF No. 277.
        Case 1:14-cv-00042-WLS Document 279 Filed 01/30/20 Page 2 of 3



Date:   January 30, 2020            Respectfully submitted by:

                                    s/ Katherine L. McKnight
                                    E. Mark Braden (pro hac vice)
                                    Katherine L. McKnight (pro hac vice)
                                    Richard B. Raile (pro hac vice)
                                    BAKER HOSTETLER LLP
                                    1050 Connecticut Avenue NW
                                    Washington, DC 20036
                                    (202) 861-1500

                                    s/ Kimberly A. Reid
                                    Kimberly A. Reid
                                    Georgia Bar No. 596699
                                    kimberly.reid@lawsonreidlaw.com
                                    LAWSON & REID, LLC
                                    901 East 17th Avenue
                                    P.O. Box 5005
                                    Cordele, Georgia 31010
                                    (229) 271-9323 (telephone)
                                    (229) 271-9324 (fax)

                                    ATTORNEYS FOR DEFENDANT SUMTER
                                    COUNTY BOARD OF ELECTIONS AND
                                    REGISTRATION




                                       2
         Case 1:14-cv-00042-WLS Document 279 Filed 01/30/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to all attorneys

of record in this case.



Dated this 30th day of January 2020.



                                              /s/    Katherine L. McKnight
                                              E. Mark Braden (pro hac vice)
                                              Katherine L. McKnight (pro hac vice)
                                              Richard B. Raile (pro hac vice)
                                              BAKER HOSTETLER LLP
                                              1050 Connecticut Avenue NW
                                              Washington, DC 20036
                                              (202) 861-1500




                                                 3
